Citation Nr: 0608648	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-09 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to a rating higher than 20 percent for 
residuals of a gunshot wound of the right great toe with 
traumatic arthritis and ankylosis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
February 1948 and from July 1950 to July 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of a Department of 
Veterans' Affairs (VA), Regional Office (RO).  

In January 2005, the Board promulgated a decision denying the 
claim of service connection for hearing loss and the claim 
for increase for the right great toe. 

In October 2005, the United States Court of Appeals for 
Veterans Claims (Court) granted a Joint Motion to Vacate and 
Remand the Board's decision and ordered that the Board comply 
with the instructions in the Joint Motion.

The matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


REMAND

According to the Joint Motion, the parties, the veteran and 
VA, agreed that the veteran should be afforded a VA 
audiological examination to determine whether it is at least 
as likely as not the veteran's current hearing loss is 
related to in-service acoustic trauma.

The parties further agreed that if the evidence of record was 
inadequate to determine the nature and extent of any right 
foot muscle injury or tendon injury, the veteran should be 
examined by an orthopedist. 



In compliance with the Court's Order, the case is REMANDED 
for the following action:

1. Schedule the veteran for a VA 
audiological examination to determine 
whether the veteran's current hearing loss 
is attributable to in-service acoustic 
trauma. The claims folder must be made 
available to the examiner prior to the 
examination.  The examiner is asked to 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
bilateral hearing loss was caused by in-
service acoustic trauma. 

2. Schedule the veteran for a VA 
examination by an orthopedist to determine 
the nature and extent of the service-
connected wound residuals of the right 
great toe. The claims folder, including 
the pertinent service medical records, 
must be made available to the examiner 
prior to the examination.  The examiner is 
asked to identify the muscle groups or 
tendons involved in the service connected 
gunshot wound, specifically, whether 
Muscle Groups X, XI, including involvement 
of the flexor hallucis longus, or XII are 
affected. 

After identifying the muscle group or 
groups involved, the orthopedist is asked 
comment on whether there is evidence of a 
severe muscle injury, that is, objective 
evidence of: 
   
Ragged, depressed and adherent scars, 
indicating wide damage to muscle groups 
in the missile track; loss of deep fascia 
or muscle substance; soft flabby muscles 
in wound area; muscles swelling and 
hardening abnormally in contraction; or 
tests of strength, 


endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.   
      
      The orthopedist is also asked to comment if any of the 
following signs of
      severe muscle injury are present: 

X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.  

Adhesion of scar to one of the long bones 
with epithelial sealing over the bone 
rather than true skin covering in an area 
where bone is normally protected by 
muscle. 

If clinically indicated, whether there is 
diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests.  

Visible or measurable atrophy.  

Adaptive contraction of an opposing group 
of muscles.  

Atrophy of muscle groups not in the track 
of the missile. 

Induration or atrophy of an entire muscle 
following simple piercing by a 
projectile.  

3. After the above is completed, 
adjudicate the claims.  On the claim for 
increase, consider 38 C.F.R. § 4.56(d)(4).  
If any decision remains adverse to the 
veteran, furnish a supplemental statement 
of the case, and return the case to the 
Board.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

